347 S.W.3d 486 (2011)
Anthony DANIELE and Beth Daniele, Plaintiffs/Appellants,
v.
MISSOURI DEPARTMENT OF CONSERVATION, Defendant/Respondent.
No. ED 95037.
Missouri Court of Appeals, Eastern District.
May 3, 2011.
Stephen B. Evans, Katherine E. Hummel, St. Louis, MO, for appellant.
Kenneth J. Heinz, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., LAWRENCE E. MOONEY, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
The plaintiffs, Anthony and Beth Daniele, appeal the judgment entered by the Circuit Court of St. Louis County against them and in favor of the defendant, the Missouri Department of Conservation, on the Department's counterclaim for breach of agreement. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this *487 decision. We affirm the trial court's judgment. Rule 84.16(b)(5).